Exhibit 10.1

 

THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION PURSUANT TO
THE SOUTH CAROLINA UNIFORM ARBITRATION ACT

 

PURCHASE AND SALE AGREEMENT

(Wildewood Country Club and The Country Club at Woodcreek Farms)

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of the 26th day of September, 2008 (the “Effective Date”) by and among WCWW
COMMITTEE, LLC, a South Carolina limited liability company, (the “Purchaser”),
the address of which is c/o William A. McDougall, 100 Cricket Hill Road,
Columbia, South Carolina 29223; and GOLF TRUST OF AMERICA, L.P., a Delaware
limited partnership (“GTA”) on behalf of itself and its wholly owned subsidiary
GTA STONEHENGE, LLC, a South Carolina limited liability company (“Stonehenge”),
the address of which is 10 North Adger’s Wharf, Charleston, South Carolina,
29401-2519 (collectively, the “Seller”).

 

RECITALS

 

A.                                   Seller is the fee simple owner of certain
real property on which are located golf courses, related improvements and
amenities, and personal property in Richland County, South Carolina, commonly
known as “Wildewood Country Club” and “The Country Club at Woodcreek Farms”
(collectively, the “Club Facilities”), the legal descriptions of which are
attached hereto as Exhibit A.

 

B.                                     GTA Stonehenge, LLC, a wholly owned
subsidiary of Golf Trust of America, L.P., is currently managing the operations
at the Club Facilities.

 

C.                                     Purchaser desires to purchase from
Seller, and Seller desires to sell to Purchaser the Conveyed Property (as
defined below) upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the purchase price, and the mutual covenants
and undertakings herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

DEFINITIONS

 

1.1                                 [reserved]

 

1.2                                 [reserved]

 

1.3                                 “Agreement” shall mean this Purchase and
Sale Agreement.

 

1.4                                 “Applicable Law” means any federal, state,
or local statute, resolution, ordinance or other law in the jurisdiction where
the Land is located without regard to conflict-of-law principles.

 

--------------------------------------------------------------------------------


 

1.5                                 “Assignment of Club Documents” shall have
the meaning set forth in Section 6.7(a)(ix) below.

 

1.6                                 “Assignment of Intangible Property” shall
have the meaning set forth in Section 6.7(a)(iv) below.

 

1.7                                 “Board Approval Date” shall have the meaning
set forth in Section 5.6(a) below.

 

1.8                                 “Bill of Sale” shall have the meaning set
forth in Section 6.7(a)(iii) below.

 

1.9                                 “Closing” shall have the meaning set forth
in Section 6.1(a) below.

 

1.10                           “Closing Date” shall mean the date the Closing
takes place, which shall be on or before December 8, 2008, or one hundred twenty
(120) days after the Effective Date, whichever is later, unless otherwise
mutually agreed upon in writing by Seller and Purchaser.

 

1.11                           “Closing Documents” shall have the meaning set
forth in Section 6.7 below.

 

1.12                           “Club Facilities” shall have the meaning set
forth in Recital A above.

 

1.13                           “Confidentiality Agreement” shall have the
meaning set forth in Section 9.5 below.

 

1.14                           “Conveyed Property” shall have the meaning set
forth in Section 2.1 below.

 

1.15                           “Deed” shall have the meaning set forth in
Section 6.7(a)(i) below.

 

1.16                           “Due Diligence Period” shall have the meaning set
forth in Section 4.1 below.

 

1.17                           “Earnest Money” shall have the meaning set forth
in Section 2.4(a) below.

 

1.18                           “Earnest Money Deposit” shall have the meaning
set forth in Section 2.4(a) below.

 

1.19                           “Effective Date” shall have the meaning set forth
in the introductory paragraph to this Agreement.

 

1.20                           “Escrow Agent” shall mean Chicago Title Insurance
Company.

 

1.21                           “Escrow Agreement” shall mean that certain Escrow
Agreement by and among Seller, Purchaser, and Escrow Agent.

 

1.22                           “Excluded Assets” shall mean those assets listed
on Exhibit H attached hereto.

 

1.23                           “Excluded Obligations” shall have the meaning set
forth in Section 2.2 below.

 

1.24                           “Existing Phase I” shall have the meaning set
forth in Section 4.1(a)(ii) below.

 

1.25                           “Existing Survey” shall have the meaning set
forth in Section 4.1(a)(i) below.

 

--------------------------------------------------------------------------------


 

1.26                           “Existing Title Commitment” shall have the
meaning set forth in Section 4.1(a)(iv) below.

 

1.27                           “FF&E” shall mean all articles of tangible
personal property, whether in use or held in reserve storage for future use in
connection with the operation of the Club Facilities located at the Club
Facilities, including but not necessarily limited to all golf carts and other
vehicles, lawn mowers, ball machines and other driving-range equipment,
computers, cash registers and other similar equipment, inventory-control
systems, and other fixtures, furniture, furnishings, fittings, equipment,
machinery, apparatus, appliances, as well as all golf clubs, bags, shoes and
other golf equipment for rent, driving range balls, china, glassware, linens,
silverware, kitchen and bar small goods, paper goods, guest supplies, cleaning
supplies, operating supplies, printing, stationery and uniforms.  A list of FF&E
forms part of Exhibit B attached hereto.

 

1.28                           “Final Statement” shall have the meaning set
forth in Section 6.2 below.

 

1.29                           “Food and Beverages” shall mean all food and
beverages (alcoholic and non-alcoholic) whether in use or held in reserve
storage for future use in connection with the operation of the Club Facilities
in the ordinary course of the business of operating the Club Facilities.

 

1.30                           “Food and Beverages Cost” shall mean the actual
cost of all fresh first quality Food and Beverages which are unopened or
otherwise in the condition as delivered and ready for use, excluding the cost of
all items which are opened.

 

1.31                           “Club Contracts” shall mean all golf pro, tennis
pro, and other employment contracts, management agreements, membership
agreements, priority tee time agreements and other similar agreements affecting
the use and operation of the Club Facilities, group, frequent player or other
similar discount arrangements or commitments, group, tournament and other
facilities and clubhouse bookings and reservation agreements, water, sewer or
other utility agreements, landscaping, maintenance and other service contracts,
union contracts, collective bargaining agreements, employee benefit plans, golf
cart, maintenance equipment, telephone and other equipment leases, and other
contracts or agreements relating to the maintenance, operation, provisioning or
equipping of the Club Facilities, together with all related written warranties
and guaranties.  A list of all Club Contracts is attached hereto as Exhibit K.

 

1.32                           “Club Employees” shall mean all golf pros,
instructors, staff and other persons employed by Seller to operate the Club
Facilities.  A list of all Club Employees as of the Effective Date, their
current annual compensation, accrued vacation and sick leave, together with a
list of all employment contracts and all pension, bonus, profit-sharing, stock
option, or other agreements or arrangements providing for employee remuneration
or benefits to which Seller is a party or by which Seller is bound is attached
hereto as Exhibit 6.3.

 

1.33                           “GTA” shall mean Golf Trust of America, L.P., a
Delaware limited partnership on behalf of itself and its wholly owned subsidiary
GTA Stonehenge, LLC, a South Carolina limited liability company.

 

1.34                           [reserved]

 

--------------------------------------------------------------------------------


 

1.35                           “Gross Revenue” shall have the meaning set forth
in Section 2.4(d) below.

 

1.36                           “Improvements” shall have the meaning set forth
in Section 2.1(a) below.

 

1.37                           “Indemnification Claim” shall have the meaning
set forth in Section 8.4(a) below.

 

1.38                           “Indemnitee” shall have the meaning set forth in
Section 8.4(a) below.

 

1.39                           “Indemnitor” shall have the meaning set forth in
Section 8.4(a) below.

 

1.40                           “Intangible Property” shall mean Club Contracts,
Permits, and Space Leases as well as all group history, group contracts, tee
times history, list of future bookings, an annual member list, all proprietary
rights Seller may have with respect to the use of the Property, all trade names,
trade marks, service marks, and logos, all product and service warranties and
guaranties, and the goodwill of the business and other assets, books, records,
and telephone numbers, transferable licenses for computer programs, software,
websites, domain names, other intellectual property, and all other contract,
property and other intangible rights belonging to or otherwise used in the use,
ownership and operation of the Club Facilities (including but not limited to the
use of the name “Wildewood Country Club”, “The Country Club at Woodcreek Farms”
and all derivatives thereof).  A list of Intangible Property not otherwise
listed on Exhibits I, J, K and L, is attached hereto as Exhibit C.

 

1.41                           [reserved]

 

1.42                           “Knowledge” or “knowledge” shall have the meaning
set forth in Section 5.3 below.

 

1.43                           “Land” shall have the meaning set forth in
Recital A above and more particularly described in Exhibit A attached hereto and
made a part hereof.

 

1.44                           “Liquor Licenses” shall have the meaning set
forth in Section 9.1 below.

 

1.45                           “Liquor Applications” shall have the meaning set
forth in Section 9.1 below.

 

1.46                           “Losses” shall have the meaning set forth in
Section 8.1 below.

 

1.47                           “Members” shall mean any persons or entities who
have been granted special playing or other use privileges at the Club
Facilities.  Lists of all Members of each Golf Course with their particular use
rights are attached hereto as Exhibit L.

 

1.48                           “Mineral Rights” shall have the meaning set forth
in Section 2.1(f).

 

1.49                           “Mutual Closing Condition” shall have the meaning
set forth in Section 5.8 below.

 

1.50                           “Patron Property Inventory” shall have the
meaning set forth in Section 5.4(c) below.

 

1.51                           “Payables” shall have the meaning set forth in
Section 6.2(e) below.

 

--------------------------------------------------------------------------------


 

1.52                           “Permitted Exceptions” shall have the meaning set
forth in Section 4.3 below.

 

1.53                           “Permits and Licenses” shall have the meaning set
forth in Section 2.1(d) below.

 

1.54                           “Permits” shall mean all licenses, permits,
certificates of occupancy, authorizations and approvals used in or relating to
the ownership, occupancy or operation of any part of the Club Facilities,
including, without limitation, those necessary for the sale and on-premises
consumption of liquor and other alcoholic beverages, if any.  A list of all
Permits is attached hereto as Exhibit I.

 

1.55                           “Personal Property” shall mean all Tangible
Personal Property and Intangible Property related to the Club Facilities, other
than the Excluded Assets.

 

1.56                           [reserved]

 

1.57                           “Preliminary Statement” shall have the meaning
set forth in Section 6.2 below.

 

1.58                           “Post-Closing Expenses” shall have the meaning
set forth in Section 6.2(e) below.

 

1.59                           “Prepaid Membership Deposits” shall have the
meaning set forth in Section 6.2(h) below.

 

1.60                           “Pro Shops” shall mean all the golf and tennis
pro shops located at the Club Facilities.

 

1.61                           “Pro Shop Inventory” shall mean the merchandise
located in any Pro Shops or similar facility and held for sale in the ordinary
course of business, including, without limitation, all golf clubs, bags and
balls and other golf equipment, all golf shirts, hats and shoes, tennis
racquets, tennis shoes, tennis apparel, and other items of clothing held for
sale in and from the Pro Shops in the ordinary course of operating the Pro
Shops.

 

1.62                           “Pro Shop Inventory Cost”  shall mean the actual
cost of all brand new unused first quality golf and tennis equipment and apparel
and other inventory stocked in the Pro Shops constituting Pro Shops Inventory,
excluding the cost of all items not in a condition to be sold at full retail
prices.

 

1.63                           “Property” shall have the meaning set forth in
Section 2.1(a) below.

 

1.64                           [reserved]

 

1.65                           “Purchase Price” shall have the meaning set forth
in Section 2.4 below.

 

1.66                           [reserved]

 

1.67                           “Purchaser” shall mean WCWW Committee, LLC, its
successors and assigns, including any affiliated non-profit entity organized by
WCWW Committee, LLC and designated as the entity that shall acquire title to the
Property and honor the obligations of Purchaser hereunder.

 

--------------------------------------------------------------------------------


 

1.68                           “Purchaser Closing Conditions” shall have the
meaning set forth in Section 5.7 below.

 

1.69                           “Purchaser Due Diligence Materials” shall mean
all reports, tests, documents, materials or other material or information,
however obtained, related in any way to or about the Conveyed Property possessed
by Purchaser prior to the Closing Date including those referenced in
Section 4.1(c) but excluding the Seller Due Diligence Materials.

 

1.70                           “Purchaser Indemnitees” shall have the meaning
set forth at Section 8.1 below.

 

1.71                           “Receivables” shall have the meaning set forth in
Section 6.2(k) below.

 

1.72                           “Revenues” shall mean all revenues of any kind or
nature derived by the Seller from the ownership, rental, use and/or operation of
the Club Facilities, which revenues include, but are not limited to,
(i) membership dues and initiation fees, (ii) periodic membership dues,
(iii) green fees, (iv) fees to reserve a tee time, (v) guest fees, (vi) golf
cart rentals and trail fees, (vii) parking lot fees, (viii) locker rentals,
(ix) fees for golf club storage, (x) fees for the use of swim, tennis or other
facilities, (xi) charges for range balls, range fees, or other fees for golf
practice facilities, (xii) revenue derived from the operation of snack bars,
restaurants, bars, catering functions, and banquet operations, or photography or
other services (whether or not such revenue is directly derived by Seller or
from amounts paid to Seller by any lessee, subtenant, concessionaire, or
licensee), (xiii) fees or other charges paid for golf or tennis lessons, (xiv)
fees or other charges for fitness centers, (xv) forfeited deposits with respect
to any membership application, (xvi) transfer fees imposed on any member in
connection with the transfer of any membership interest, (xvii) fees or other
charges paid to Seller by sponsors of tournaments at the Club Facilities,
(xviii) advertisements or placement fees paid by vendors in exchange for
exclusive use or name rights at the Club Facilities, (xix) fees received in
connection with any golf package sponsored by any hotel group, condominium
group, golf association, travel agency, tourist or travel association or similar
payments, (xx) reimbursed expenses received from homeowner’s associations, and
(xxi) usage, food and beverage, merchandise and other income.

 

1.73                           “Security Deposits” shall have the meaning set
forth in Section 6.2(h).

 

1.74                           “Seller” shall mean collectively Golf Trust of
America, L.P. and its wholly owned subsidiary GTA Stonehenge, LLC.

 

1.75                           “Seller Closing Conditions” shall have the
meaning set forth in Section 5.6 below.

 

1.76                           “Seller Due Diligence Materials” shall have the
meaning set forth in Section 4.1(a) below.

 

1.77                           [reserved]

 

1.78                           “Seller Indemnitees” shall have the meaning set
forth in Section 8.2 below.

 

1.79                           “Space Leases” shall mean all pro shop,
restaurant and other leases, licenses, concessions and other agreements (written
or oral) for the occupancy of space at the Club Facilities.  A list of all Space
Leases, and a summary of their terms and status, is attached hereto as
Exhibit J.

 

--------------------------------------------------------------------------------


 

1.80                           “Survival Period” shall have the meaning set
forth in Section 8.3(a) below.

 

1.81                           “Tangible Personal Property” shall mean all FF&E,
Food and Beverages, and Pro Shop Inventory.  A list of Tangible Personal
Property is attached hereto as Exhibit B.

 

1.82                           “Title Commitment” shall have the meaning set
forth in Section 4.2(a) below.

 

1.83                           “Title Company” shall have the meaning set forth
in Section 4.2(a) below.

 

1.84                           “Trade-Outs” shall have the meaning set forth in
Section 6.2(h) below.

 

ARTICLE II

Purchase and Sale; Consideration

 

2.1                                 Agreement For Purchase and Sale.  Seller
agrees to sell, grant, convey and deliver to Purchaser, and Purchaser agrees to
purchase and accept the Conveyed Property for the Purchase Price (as defined in
Section 2.4 below) and on the terms and conditions set forth herein, together
with the legal and/or beneficial rights to the following pertaining to the
Conveyed Property:

 

a.                                       The Land and all buildings and other
improvements situated thereon, including, but not limited to the clubhouses,
maintenance buildings, golf practice facilities, tennis facilities, and swimming
facilities (collectively, the “Improvements”) (hereinafter the Land and
Improvements thereon shall collectively be referred to as the “Property”);

 

b.                                      All and singular the rights and
appurtenances pertaining thereto, including, but not limited to, any right,
title and interest of Seller in and to adjacent streets, roads, alleys,
easements and rights-of-way;

 

c.                                       All Tangible Personal Property and
other personal property located on the Property, including, but not limited to,
the tangible personal property more particularly described on Exhibit “B”
attached hereto and made a part hereof, excluding the Pro Shop Inventory;

 

d.                                      All of Seller’s other permits, rights,
licenses, interests and properties pertaining thereto, to the extent the same
are assignable, including, without limitation, all of Seller’s right, title and
interest in and to all water and sewer connections, development rights,
including any vested rights, concurrency rights, zoning rights and site plan
rights relating thereto, including without limitation the permits and licenses
more particularly described in Exhibit “I” attached hereto and made a part
hereof (the “Permits and Licenses”);

 

e.                                       All water rights, riparian rights,
appropriative rights, water allocations and water stock, or equivalent
(collectively, the “Water Rights”);

 

--------------------------------------------------------------------------------


 

f.                                         All of Seller’s right, title and
interest (if any) in and to all minerals, oil, gas and other hydrocarbons
located in or beneath the Land, along with all rights to surface and subsurface
entry (collectively, the “Mineral Rights”);

 

g.                                      All rights in and to any Intangible
Property at or related to the Property (including the Liquor Licenses);

 

h.                                      All rights in and to the Property; and

 

i.                                          All product and service warranties
and guaranties.

 

The above-described Land, Improvements, Tangible Personal Property, Permits and
Licenses, Water Rights, Mineral Rights, Intangible Property, appurtenances,
personalty, property, rights, interests and properties and property referenced
in Subsections a through i of this Section 2.1 are hereinafter collectively
sometimes referred to as the “Conveyed Property” (which is synonymous with the
“Club Facilities”).  The Conveyed Property shall exclude the Excluded Assets.

 

2.2                                 Assumption of Obligations.  Seller
acknowledges that it will continue to be responsible for any of Seller’s
liabilities or obligations related to the Conveyed Property arising and accruing
prior to the Closing Date, unless otherwise expressly agreed to herein.  The
Purchaser agrees to assume all of Seller’s rights, duties, and obligations under
the Space Leases, the Club Contracts, and the Permits, accruing from and after
the Closing Date, except for those obligations expressly excluded in Exhibit 2.2
attached hereto (the “Excluded Obligations”), which shall remain the obligations
of the Seller from and after the Closing Date.  The assignment and assumption of
such rights and obligations shall be evidenced in the Assignment of Intangible
Property.

 

2.3                                 [Reserved].

 

2.4                                 Purchase Price.  The total purchase price
(the “Purchase Price”) to be paid to Seller by Purchaser for the Conveyed
Property is Four Million One Hundred Thousand ($4,100,000) Dollars, subject to
all credits, adjustments and prorations called for herein.  The Purchase Price
shall be paid by Purchaser as follows:

 

a.                                       Delivery of Earnest Money Deposit.  On
or before three (3) business days following the Effective Date, Purchaser shall
deliver or has delivered to Escrow Agent by wire transfer of immediately
available good funds the amount of $41,000, and such amount (together with any
interest earned thereon) shall be considered earnest money (the “Earnest Money
Deposit”) under this Agreement and shall be fully refundable to Purchaser during
the Due Diligence Period in the event Purchaser chooses not to proceed with the
purchase hereunder.  The Earnest Money Deposit, as applicable, shall be referred
to herein as the “Earnest Money”.  Subject to the provisions of Article 5 below
and Purchaser’s right to terminate this Agreement in its sole and exclusive
discretion under Section 4.1(d), the Earnest Money shall be non-refundable to
Purchaser in the event that Purchaser does not close under this Agreement in
accordance with the terms of this Agreement.  In the event that one of the
Purchaser Closing Conditions or Mutual Closing Condition is not satisfied prior
to Closing, or termination of this Agreement for any other reason except default
by Purchaser, the Earnest Money shall be refundable to Purchaser.

 

--------------------------------------------------------------------------------


 

ANY EARNEST MONEY PAID TO OR RETAINED BY SELLER AS LIQUIDATED DAMAGES UNDER THIS
AGREEMENT SHALL BE SELLER’S SOLE MONETARY REMEDY IF PURCHASER FAILS TO CLOSE THE
PURCHASE OF THIS PROPERTY.  THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE
THAT SELLER’S ACTUAL MONETARY DAMAGES IN SUCH EVENT WOULD BE EXTREMELY DIFFICULT
OR IMPRACTICABLE TO ASCERTAIN AND THAT THE LIQUIDATED DAMAGES (I.E., THE VALUE
OF THE EARNEST MONEY) STATED ABOVE REPRESENTS THE PARTIES’ REASONABLE ESTIMATE
OF SUCH DAMAGES.  THE PAYMENT OF ANY SUCH DEPOSIT BY PURCHASER TO SELLER AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED
TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.

 

b.                                      Payment of Purchase Price.  At Closing,
Purchaser shall pay to Seller the Purchase Price, in cash (i) less the Earnest
Money, which shall be remitted by the Escrow Agent to Seller at Closing and
credited against the Purchase Price, (ii) plus or minus adjustments and
prorations as provided in Section 6.2.

 

c.                                       Food and Beverages and Pro Shop
Inventory.  In addition to the foregoing, at Closing, Purchaser shall pay cash
for Food and Beverages Cost and Pro Shop Inventory Costs as described in
Section 6.2(b).

 

d.                                      Contingent Value Rights. In addition to
the foregoing, Seller and Purchaser agree to the following three contingent
incentive payments (“Contingent Value Rights”), each of which is independent of
the others:

 

(i)                                     If Purchaser’s Gross Revenue in the year
ending 12/31/2009 equals or exceeds $6.2 million, then Purchaser shall pay to
Seller the sum of $200,000.

(ii)                                  If Purchaser’s Gross Revenue in the year
ending 12/31/2010 equals or exceeds $7.2 million, then Purchaser shall pay to
Seller the sum of $200,000.

(iii)                               If Purchaser’s Gross Revenue in the year
ending 12/31/2011 equals or exceeds $8.2 million, then Purchaser shall pay to
Seller the sum of $200,000.

 

Any payment earned hereunder shall be due and payable on or before February 1 of
the year following (e.g., on or before 2/01/2010 for calendar year 2009, etc.). 
As utilized herein, “Gross Revenue” is defined as revenue from club dues,
merchandise sales, green fees, private functions, food sales and any and all
club operating revenue, but excluding equity membership receipts, initiation
fees, and proceeds from loans.  During the period from Closing through
12/31/2011, Seller upon request from Purchaser would provide consulting services
pertaining to Seller’s historical lines of business, vendor relationships,
property-specific issues, and industry-wide opportunities, as well as input on
general financial and operational matters.  In the event that Michael Pearce no
longer serves as Seller’s CEO or is otherwise unavailable and is not replaced by
an alternative executive reasonably acceptable to Purchaser, then Purchaser
shall have the option of terminating any remaining unearned Contingent Value
Rights.

 

--------------------------------------------------------------------------------


 

2.5                                 Allocation of Purchase Price.  Seller and
Purchaser agree to cooperate in allocating the Purchase Price between land and
improvements, the buildings, and equipment and other personal property prior to
the Closing Date.

 

ARTICLE III

[Reserved]

 

ARTICLE IV

Due Diligence Period; Contingencies; Critical Dates

 

4.1                                 Due Diligence Period.  During the period of
time beginning on the Effective Date and ending ninety (90) days after the
Effective Date (“Due Diligence Period”), Purchaser shall have the following due
diligence rights concerning the Property:

 

 

a.

Seller shall provide Purchaser the following items within five (5) business days
after the Effective

Date:

 

 

 

 

 

 

 

 

i.

 

Surveys related to the Property dated March 16, 2004 for The Country Club at
Woodcreek Farms and March 17, 2004 for Wildewood Country Club, and prepared by
United Design Services, Inc. (the “Existing Survey”);

 

 

 

 

 

ii.

 

Phase I environmental report related to the Property, dated February 28, 2004,
and prepared by Arm Environmental Services (the “Existing Phase I”);

 

 

 

 

 

iii.

 

Seller’s operating reports for three (3) fiscal years prior to the Effective
Date;

 

 

 

 

 

iv.

 

Commitment for ALTA Loan Policy and for ALTA Owner’s Policy, issued by Chicago
Title Insurance Company with an effective date of October 1, 2005 (the “Existing
Title Commitment”);

 

 

 

 

 

v.

 

a list of FF&E attached or to be attached hereto as Exhibit B;

 

 

 

 

 

vi.

 

a list of Excluded Assets attached or to be attached hereto as Exhibit H;

 

 

 

 

 

vii.

 

a list of Excluded Obligations attached or to be attached hereto as Exhibit 2.2;

 

 

 

 

 

viii.

 

a list of all Members of the Club with their particular use rights attached or
to be attached hereto as Exhibit L;

 

 

 

 

 

ix.

 

a list of all Club Contracts attached or to be attached hereto as Exhibit K and
copies of the Club Contracts;

 

 

 

 

 

x.

 

a list of all Space Leases attached or to be attached hereto as Exhibit J, and
copies of the Space Leases;

 

 

 

 

 

xi.

 

a list of the Patron Property Inventory attached or to be attached hereto as
Exhibit 5.4(c);

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

xii.

 

a list of Club Employees attached or to be attached hereto as Exhibit 6.3;

 

 

 

 

 

xiii.

 

a list of claims or litigation against Seller by Club Employees or any other
parties attached or to be attached hereto as Exhibit 5.1(b) or Exhibit 5.1(i),
respectively;

 

 

 

 

 

xiv.

 

a list of any work that may give rise to a mechanic’s lien attached or to be
attached as Exhibit 5.1(k); and

 

 

 

 

 

xv.

 

the most recent title policy(ies) covering the Property.

 

The materials described in this Section 4.1, collectively, shall be referred to
herein as the “Seller Due Diligence Materials”.

 

b.                                      Purchaser shall be entitled to review
and either accept or reject anything contained in the Seller Due Diligence
Materials.  Any objection to any portion of the Seller Due Diligence materials
shall be presented to Seller in writing detailing the bases for the objection. 
Subject to the provisions of Section 4.2, any objection to any portion of the
Seller Due Diligence Materials not presented to Seller on or before thirty (30)
days after the Effective Date shall be deemed waived.

 

c.                                       Purchaser is entitled to inspect all
pertinent books, records, proformas, plans, and cost estimates, as well as any
other documents, surveys, building plans, leases, contracts, environmental
permits, title policies, and other materials relevant to the Conveyed Property,
and may undertake or cause to have undertaken, at Purchaser’s sole cost and
expense, whatever tests, studies and due diligence investigations related to the
Club Facilities as Purchaser may determine in Purchaser’s sole discretion and
obtain written reports thereon, including without limitation structural
investigation of all buildings located on the Conveyed Property, soil testing,
update of the Existing Survey or Existing Phase I Report (the “Purchaser Due
Diligence Materials”).  On or before thirty (30) days after the Effective Date,
Purchaser shall furnish Seller a copy of an updated Existing Phase I and notify
Seller of its objections to any matters contained in the updated Existing Phase
I.  In the event Purchaser determines that a Phase II environmental report is
necessary, Purchaser, at its expense, must order the Phase II environmental
report within three (3) business days of its receipt of the updated Existing
Phase I.

 

d.                                      If, Purchaser, in its sole and absolute
discretion, timely rejects any item contained in either the Seller Due Diligence
Materials or the Purchaser Due Diligence Materials or otherwise chooses not to
proceed with the purchase hereunder in its sole and absolute discretion,
Purchaser’s sole remedy and right shall be to terminate this Agreement by
delivering written notice of termination to Seller before the end of the Due
Diligence Period, in which case this Agreement shall be of no further force and
effect and the Earnest Money shall be promptly returned to Purchaser.

 

4.2                               Title Insurance and Survey.

 

a.                                       On or before ten (10) days after the
Effective Date, Seller shall obtain, at its sole cost and expense, a commitment,
for Purchaser for the issuance of a policy of title insurance (the “Title
Commitment”) applicable to the Club Facilities dated no earlier than the date
hereof, from Chicago Title Insurance Company or an alternate title insurance
company

 

--------------------------------------------------------------------------------


 

approved by Purchaser (the “Title Company”).  The Title Commitment shall contain
no exceptions relating to mechanic’s liens, possession, judgments, filled lands,
gap or other exceptions not reasonably acceptable to Purchaser, and Seller shall
execute such standard documents as may be required by the Title Company to
remove all such exceptions.  General exceptions one through four shall be
deleted from the Title Commitment.  In the event Purchaser within said ten-day
period fails to acquire an updated survey or a waiver of the requirement of an
updated survey as set forth in Section 4.2(c), the Title Commitment shall
include a full survey exception.

 

b.                                      Purchaser shall review the Title
Commitment within ten (10) days of receipt thereof and notify Seller within such
ten (10) day period of its objections, if any, to any matters affecting title to
the Club Facilities, reasonably objected to by Purchaser (the “Unpermitted Title
Matters”); provided, however, that any item appearing in the Existing Title
Commitment or Existing Survey must be objected to as provided in the above
Section 4.1.  Seller shall have until the Closing Date to remedy or remove
objection(s) timely made by Purchaser to Purchaser’s reasonable satisfaction. 
Seller agrees that it will use its good faith diligent efforts to remove or make
acceptable to Purchaser any Unpermitted Title Matter to Seller’s title to the
Club Facilities.  If Seller shall fail despite such good faith diligent efforts
to remove or make acceptable any Unpermitted Title Matter then, at Purchaser’s
option, this Agreement shall be null and void and all further obligations of the
parties hereunder shall cease.  In such event, the Earnest Money shall be
promptly returned to Purchaser.

 

c.                                       Purchaser shall, at its own expense,
contract to have an updated survey of the Club Facilities, which shall be
certified to Purchaser, Title Company and any designee of Purchaser; provided,
however, that in the event Purchaser within five business days of the Effective
Date provides Seller (i) a commitment from a title insurance company to insure
title based on the Existing Surveys without a full update as long as an
inspection letter is available and (ii) Purchaser’s proposed lender confirms in
writing that an updated Existing Survey will not be required by Purchaser’s
proposed lender based on the title insurance being available without a standard
survey exception, no updated Existing Surveys need be obtained as long as the
required inspection letter is provided to Seller within the time period
otherwise set forth to provide the updated Existing Surveys.  If an updated
survey is determined to be necessary, Purchaser shall provide Seller with the
updated Existing Surveys on or before forty-five (45) days after the Effective
Date.  Within said forty-five (45) day period, Purchaser shall notify Seller of
any survey matters to which Purchaser objects; provided, however, that any item
must be objected to as provided in the above Section 4.1.  Seller shall have
until the Closing Date to remedy or remove objection(s) timely made by Purchaser
to Purchaser’s reasonable satisfaction.  If Seller shall fail despite such good
faith diligent efforts to remove or make acceptable any such objections to the
survey then, at Purchaser’s option, this Agreement shall be null and void and
all further obligations of the parties hereunder shall cease.  In such event,
the Earnest Money shall be promptly returned to Purchaser.

 

4.3                                 The Title Commitment shall be supplemented
and updated through the Closing and the recording of the Deed, and the Title
Company shall deliver a marked and initialed commitment to Purchaser,
concurrently with the Closing, indicating that upon recording of the Deed, the
Title Company will issue the title policy to Purchaser insuring that fee simple
title to the Club Facilities shall be vested in Purchaser, subject only to those
matters set forth in the Title Commitment and not objected to by Purchaser in
writing during the Due Diligence Period (the “Permitted Exceptions”).

 

--------------------------------------------------------------------------------


 

4.4                                 Critical Dates.  Concurrent with the Due
Diligence Period, the parties have agreed on certain other benchmark dates
(“Critical Dates”):

 

a.                                       Environmental.  On or before the 30th
day following the Effective Date, the Purchaser shall furnish Seller a copy of
an updated Existing Phase I and notify Seller of its objections to any matters
contained in the updated Existing Phase I as set forth in Section 4.1.c.

 

b.                                      Survey.  If an updated Existing Survey
is required, on or before the 45th day following the Effective Date, the
Purchaser shall provide Seller with an updated Existing Survey and in any event
notify Seller of any matters reflected in the survey and objected to by
Purchaser as set forth in Section 4.2.c

 

c.                                       Equity.  On or before the 70th day
following the Effective Date, the Purchaser shall provide to Seller satisfactory
evidence that a minimum of $500,000 of participating member equity funds have
been delivered in trust to the escrow account established by Purchaser for
application to the purchase price at Closing.

 

d.                                      Commitment Letter from Lender.  On or
before the 90th day following the Effective Date, the Purchaser shall provide to
Seller a copy of a commitment letter from a banking institution for the portion
of the purchase price that Purchaser proposes to finance (the “Borrowed
Funds”).  The commitment letter shall be accompanied by (i) an updated statement
of participating member equity funds being held by the Escrow Agent, and (ii) a
statement by Purchaser that the commitment letter has been accepted by Purchaser
and that the participating member equity funds and the Borrowed Funds available
through the loan commitment are sufficient to satisfy the Purchaser’s obligation
at Closing.

 

e.                                       Closing.  On or before the 120th day
following the Effective Date, the Purchaser shall close the transaction.

 

ARTICLE V

Representations, Warranties, Covenants and Conditions Precedent

 

5.1                               Seller’s Representations and Warranties.  Each
matter set forth in this Section 5.1 is warranted to be true and correct as of
the date hereof and as of the Closing Date.  The representations, warranties and
covenants shall survive Closing and the delivery of the Deed as limited by the
terms of Section 8.3(a).  Prior to Closing, Seller shall notify Purchaser if
Seller learns of any fact or circumstance that causes, or has a reasonable
likelihood of causing, a representation or warranty of Seller’s hereunder to be
materially untrue or misleading.  Seller acknowledges and agrees that the
following representations, warranties and covenants in this Section 5.1 are a
material inducement to Purchaser executing this Agreement and without the
representations, warranties and covenants, Purchaser would not have entered into
this Agreement:

 

a.                                       Seller’s execution of and performance
under this Agreement is made pursuant to authority validly and duly conferred
upon Seller.  This Agreement constitutes a legal, valid and binding obligation
of Seller enforceable in accordance with its terms.  This Agreement and the
transaction herein contemplated will not conflict with or result in a breach
under any agreement or instrument by which Seller or the Conveyed Property is
presently bound, and will

 

--------------------------------------------------------------------------------


 

not constitute a violation of any applicable law, rule, regulation, judgment,
order or decree of any governmental entity or court to which Seller or the
Property is subject.  Golf Trust of America, L.P. is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is authorized to do business in the State of South Carolina.  GTA
Stonehenge, LLC is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of South Carolina and is
authorized to do business in the State of South Carolina.

 

b.                                      There are no pending or threatened
matters of litigation, administrative actions or arbitration pending against the
Seller in respect to the Conveyed Property, or any pending or threatened eminent
domain, condemnation proceeding or governmental taking of the Conveyed Property
or any part thereof and no general assignment or insolvency proceedings are
pending or threatened against Seller other than as set forth on Exhibit 5.1(b). 
As of the Effective Date, Seller has no knowledge to believe that the
information being submitted to Purchaser in the Seller Due Diligence Materials
is materially inaccurate.  As of the Effective Date and the Closing Date, to the
best of Seller’s knowledge, other than as may be indicated in the attached
Exhibits, the Club Contracts or other contracts affecting the Property are in
good standing.  As of the Effective Date, to the best of Seller’s knowledge
there are no pending or threatened matters of litigation, demands,
administrative actions or arbitration pending by or against Seller in respect to
any of the Club Contracts or other contracts affecting the Property.  Seller
shall immediately notify Purchaser of a change in the factual status of its
representations in the event any of its representations are no longer true.

 

c.                                       Seller has good and marketable title to
the Land and Improvements, free and clear from any liens and encumbrances except
as disclosed in this Agreement, the Exhibits, the Seller Due Diligence
Materials, or the Purchaser Due Diligence Materials.  Unless expressly
indicated, Seller has not transferred or leased any of the Land, Improvements,
Tangible Personal Property or Intangible Personal Property that it owns, and the
sale, transfer or lease of personal property is in the ordinary course of
business.

 

d.                                      Seller has not entered into any
agreements with any third parties relating to the right to use the Conveyed
Property except for matters set forth in the Club Contracts.

 

e.                                       Seller has no knowledge of nor has
received any actual notice that it is or may be liable for the release or
threatened release of any hazardous materials or violations of environmental
laws in connection with the Conveyed Property.

 

f.                                         Seller shall execute and deliver a
quit-claim Bill of Sale to Purchaser for all Tangible Personal Property and a
quit-claim Assignment of Intangible Property for all Intangible Property, but
makes no representations or warranties regarding the ownership in such property,
but has no notice of any encumbrances or liens or claims of title which have not
been otherwise disclosed to Purchaser by Seller in this Agreement, the Exhibits,
and/or the Seller Due Diligence Materials.

 

--------------------------------------------------------------------------------


 

g.                                      Seller has duly filed in proper form all
federal, state, and local income, franchise, sales, and other tax returns and
all other reports required to be filed by law or any applicable rule,
regulation, order, writ or decree or any court or governmental department,
commission, board, bureau, agency or instrumentality.  All taxes, fees, charges,
premiums and assessments of whatsoever nature, upon or related to any of the
Conveyed Property or the operation thereof (including all employment related
obligations), which are due or payable, have been paid, other than those payable
without penalty or interest and for the payment of which, in respect of all
periods prior to Closing hereunder, adequate provision has been made.  All
returns and reports required to be filed, and all taxes, fees, and assessments
required to be paid prior to the Closing will have been filed or paid, prior to
the Closing.  There are no tax audits pending nor any outstanding agreements or
waivers extending the statutory period of limitations applicable to any federal,
state or local income tax return for any period.  To Seller’s best knowledge, no
tax deficiencies have been determined nor proposed tax assessments charged
against Seller (nor is there any basis therefor).

 

h.                                      There are no claims against Seller and
no litigation to which Seller is a party existing as of or arising after the
Effective Date involving past or present Club Employees and/or union or labor
disputes, except as set forth in the “Employee Claims Schedule” attached hereto
as Exhibit 5.1(i).

 

i.                                          There are no contracts with labor
unions applicable to the Club Facilities.

 

j.                                          There are currently no pending, and
Seller has no knowledge of any threatened, lawsuits or administrative
proceedings against Seller or to which any of the Conveyed Property is subject
except as may be disclosed to Purchaser by Seller in Exhibit 5.1(b) and
Exhibit 5.1(i).

 

k.                                       To the best of Seller’s knowledge, no
work has been performed or is in progress by Seller at and no material has been
furnished to the Land or Improvements, which might give rise to mechanic’s,
materialman’s, or other liens against such real estate, improvements or
personalty or any portion of the Conveyed Property except as may be disclosed to
Purchaser by Seller in Exhibit 5.1(k).

 

5.2                                 Representations and Warranties of
Purchaser.  Each matter set forth herein is warranted to be true and correct as
of the date hereof and as of the Closing Date.  The representations, warranties
and covenants shall survive Closing and the delivery of the Deed as limited by
the terms of Section 7.3(a).  Prior to Closing, Purchaser shall notify Seller if
Purchaser learns of any fact or circumstance that causes, or has a reasonable
likelihood of causing, a representation or warranty of Purchaser’s hereunder to
be materially untrue or misleading.  Purchaser acknowledges and agrees that the
following representations, warranties and covenants are a material inducement to
Seller executing this Agreement and without the representations, warranties and
covenants, Seller would not have entered into this Agreement:

 

a.                                       Purchaser’s execution of and
performance under this Agreement is made pursuant to authority validly and duly
conferred upon Purchaser.  This Agreement constitutes a legal, valid and binding
obligation of Purchaser enforceable in accordance with its terms.  This
Agreement and the transaction herein contemplated will not conflict with or
result in a breach under any agreement or instrument by which Purchaser is
presently bound, and will not constitute a violation of any applicable law,
rule, regulation, judgment, order or decree of any governmental entity or court
to which Purchaser is subject.

 

--------------------------------------------------------------------------------


 

b.                                      WCWW Committee, LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of South Carolina and is authorized to do business in the
State of South Carolina.

 

c.                                       If Seller has knowledge prior to
Closing of a breach of any representation or warranty made by Purchaser in this
Agreement and Seller nevertheless elects to close this transaction, such
representation or warranty by Purchaser with respect to such matter shall be
deemed to be modified to reflect such Seller’s knowledge.

 

5.3                                 Knowledge. “Knowledge” or “knowledge” as
used herein means (i) the actual knowledge of the Seller, and expressly
excluding (A) any matter disclosed in any exhibits or schedules to this
Agreement; (B) any matter related to the Conveyed Property for which Purchaser
has actual knowledge; (C) any matter disclosed in any Seller Due Diligence
Materials or any other documents or materials provided by Seller to Purchaser
prior to Closing, and (D) any matter disclosed in the Purchaser Due Diligence
Materials; and (ii) with respect to Purchaser, the actual knowledge of the
Purchaser.

 

5.4                               Additional Covenants.  In addition to other
covenants contained in this Agreement, Seller and Purchaser, as applicable,
covenant and agree as follows:

 

a.                                       No Leases.  Prior to Closing, Seller
shall enter into no material leases or agreements affecting the Club Facilities
or rent any portion of the Club Facilities, unless it has the consent of
Purchaser, which shall not be unreasonably withheld.

 

b.                                      Members.  With respect to the Members
who hold memberships as described on Exhibit L, Purchaser, on behalf of itself
and its successors and assigns, agrees to honor such memberships (including the
refundability obligations of any related membership initiation fees) as they are
described and defined on Exhibit L.

 

c.                                       Guest Property in Seller’s Possession
on Closing Date.  Property of guests and members of the Club Facilities in
Seller’s care, possession or control (e.g., golf clubs) on the Closing Date
shall be handled in the following manner:  all guest and member baggage and
other property checked and left in the possession, care and control of Seller
shall be listed in an inventory to be prepared in duplicate and signed by
Seller’s and Purchaser’s representatives on the Closing Date (such property,
“Patron Property Inventory”).  A list of the Patron Property Inventory is or
will be attached hereto as Exhibit 5.4(c).  Purchaser shall be responsible from
and after the Closing Date for all Patron Property Inventory, and Purchaser
agrees to indemnify, defend, and hold Seller harmless from and against any claim
arising out of or with respect to the Patron Property Inventory.  Seller shall
be responsible for all matters accruing prior to the Closing Date for all Patron
Property Inventory, and Seller agrees to indemnify, defend, and hold Purchaser
harmless from and against any claim arising out of or with respect to the Patron
Property Inventory accruing or arising prior to closing.

 

5.5                                 Seller’s Covenants.  In addition to other
covenants of Seller contained in this Agreement, Seller covenants and agrees as
follows:

 

a.                                       After the Effective Date, Seller shall
enter into no leases or agreements affecting the Property or rent any portion of
the Property, unless approved by Purchaser.

 

--------------------------------------------------------------------------------


 

b.                                      Prior to the Closing Date, Seller agrees
to give Purchaser reasonable access to the Club Facilities, Club Employees, and
the records of the Club Facilities.

 

c.                                       From the Effective Date hereof until
the Closing Date, the Seller shall operate the Club Facilities in a commercially
reasonable manner at least consistent with existing operational practices.

 

5.6                                 Conditions to Seller’s Obligations. 
Seller’s obligations to close the transactions contemplated under this Agreement
are subject to the satisfaction at or prior to Closing of the following
conditions precedent (the “Seller Closing Conditions”):

 

a.                                       Seller Board Approval.  Seller shall
have obtained approval from the relevant board of directors for the transaction
contemplated in this Agreement, although if Seller does not provide notice to
Purchaser that such approval has not been obtained on or before the third (3rd)
business day after the Effective Date (the “Board Approval Date”), this
condition will no longer be deemed a Seller Closing Condition; provided,
however, if the terms of this Agreement are amended after the end of the Board
Approval Date, Seller reserves the right to obtain approval from its board of
directors with respect to the amendment within five (5) business days after the
amendment is agreed upon by Seller and Purchaser.  Prior to the Closing Seller
shall deliver to Purchaser documents reasonably requested by Purchaser that
evidence the Seller Board Approval.

 

b.                                      Receipt of the Purchase Price. 
Purchaser shall have paid the Purchase Price to Seller pursuant to Section 2.

 

c.                                       Purchaser’s Deliveries. Purchaser shall
have delivered to Seller all of the Closing Documents, settlement statement, and
other items required by the terms of this Agreement.

 

d.                                      Representations and Warranties. The
representations and warranties made by Purchaser in this Agreement shall be true
and correct in all material respects as of the Closing (unless such
representation or warranty is made expressly as of another date).

 

e.                                       Covenants and Obligations. Purchaser
shall have performed its covenants and obligations under this Agreement in all
material respects.

 

The Seller Closing Conditions are for the benefit of Seller, and Seller shall
have the right to waive any of the Seller Closing Conditions at or prior to
Closing.

 

5.7                                 Conditions to Purchaser’s Obligations. 
Purchaser’s obligations to close the transactions contemplated under this
Agreement also are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Purchaser Closing Conditions”):

 

a.                                       Seller’s Deliveries. Seller shall have
delivered to the Title Company all of the closing documents and other items set
forth in Section 6.7.

 

--------------------------------------------------------------------------------


 

b.                                      Representations and Warranties. The
representations and warranties made by Seller in this Agreement (as the same may
be updated pursuant to the terms hereof) shall be true and correct in all
material respects as of the Closing (unless such representation or warranty is
made expressly as of another date).

 

c.                                       Covenants and Obligations. Seller shall
have performed its covenants and obligations under this Agreement in all
material respects.

 

d.                                      Title Policy. The Title Company shall
have committed to issue an owner’s title insurance policy to Purchaser and
mortgagee title insurance policy to Purchaser’s lender together with requested
endorsements in accordance with the Title Commitment, insuring Purchaser’s fee
simple interest in the Property as of the Closing Date, with gap coverage from
the last title update prior to Closing through the date of recording, and as
otherwise set forth in Section 4.2.

 

The Purchaser Closing Conditions are for the benefit of Purchaser, and Purchaser
shall have the right to waive any of the Purchaser Closing Conditions at or
prior to Closing.

 

5.8                                 Condition Precedent to the Obligations of
Both Seller and Purchaser. The respective obligations of Seller to close the
transaction contemplated under this Agreement are subject to the satisfaction at
or prior to the Closing of the following condition precedent (the “Mutual
Closing Condition”):

 

a.                                       Adverse Proceedings. No preliminary or
permanent injunction or other order, decree or ruling shall have been issued by
a court of competent jurisdiction or by any governmental authority, and no
applicable law shall have been enacted (or passed which upon enactment) which
would make illegal or invalid or otherwise prevent the consummation of the
transaction contemplated under this Agreement.

 

5.9                                 Frustration of Closing Conditions. Seller
and Purchaser may not rely on the failure of the Seller Closing Conditions or
Purchaser Closing Conditions, respectively, if such failure was caused by such
Party’s failure to act in good faith or to use its commercially reasonable
efforts to cause the Closing to occur.

 

5.10                           “AS IS” Nature of Sale.  Except as otherwise set
forth in this Agreement, Purchaser acknowledges and agrees that Seller has not
made, does not make and specifically negates and disclaims any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether express or implied, oral or written, past, present
or future of, as to, concerning or with respect to: (a) the value, nature,
quality or condition of the Conveyed Property, including, without limitations,
the water, soil and geology; (b) the income to be derived from the Conveyed
Property; (c) the suitability of the Conveyed Property for any and all
activities and uses which Purchaser may conduct thereon; (d) the compliance of
or by the Conveyed Property or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body; (e) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Conveyed Property; (f) the manner or quality of the
construction of materials, if any, incorporated into the Conveyed Property, and
specifically, that except as otherwise set forth in this Agreement, Seller has
not made, does not make, and specifically disclaims any representations
regarding compliance with any environmental protection, pollution or land use
laws, rules, regulations,

 

--------------------------------------------------------------------------------


 

order or requirements, including, without limitation, the presence of any
asbestos, petroleum and petroleum by-products, UREA formaldehyde foam
insulation, polychlorinated biphenyls, lead paint, radon, any and all substances
now or hereafter designated as “hazardous waste”, “toxic substances”, “solid
waste”, “toxic pollutant”, “pollutant” as defined by any Environmental Laws (as
hereinafter defined), and any substance now or hereafter regulated by any
Environmental Laws (said substances are collectively herein defined as
“Environmental Contaminants”).  “Environmental Laws” shall mean the
Comprehensive Environmental Response Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., and any regulations promulgated thereunder; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., and any regulations
promulgated thereunder; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., and any regulations promulgated thereunder; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., and any regulations promulgated
thereunder; the Clean Air Act, 42 U.S.C. § 7401 et seq., and any regulations
promulgated thereunder; the Clean Water Act, 33 U.S.C. § 1251 et seq., and any
regulations promulgated thereunder; any amendments to the foregoing statutes and
regulations; and any other similar statute, regulations or ordinance now or
hereafter enacted.  Purchaser further acknowledges and agrees that having been
given the opportunity to inspect the Conveyed Property, Purchaser is relying
solely on its own investigation of the Conveyed Property and not on any
information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that any information prepared by persons other than
Seller which is provided or to be provided by or on behalf of Seller with
respect to the Property including, without limitation, any reports (including
without limitation any environmental assessments reports), maps, or documents
provided to Purchaser, were obtained from a variety of sources and that Seller
has not made any independent investigation or verification of such information
and makes no representations as to the accuracy or completeness of such
information.  Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Conveyed Property,
or the operation thereof, furnished by any real estate broker, agent, employee,
servant or other person.  Purchaser further acknowledges and agrees that to the
maximum extent permitted by law, that except as otherwise set forth in this
Agreement, the sale of the Conveyed Property as provided for herein is made on
an “AS IS” and “WHERE IS” condition and basis and “WITH ALL FAULTS”.  Purchaser
and anyone claiming by, through or under Purchaser hereby fully and irrevocably
releases Seller, its employees, officers, directors, representatives and agents
from any and all claims that it may now have or hereafter acquire against
Seller, its employees, officers, directors, representatives and agents for any
cost, loss liability, damage, expense, demand, action or cause of action arising
from or related to any construction defects, errors, omissions or other
conditions, Environmental Contaminants, Environmental Laws or other
environmental matters.  Unless Seller and Purchaser specifically agree otherwise
in writing, it is understood and agreed that the Purchase Price has been
adjusted by Seller to take into account the “AS IS” and “WHERE IS” nature of the
Conveyed Property and the Conveyed Property is being purchased by Purchaser
subject to the foregoing and any specific disclosures made pursuant to any other
paragraph of this Agreement.   The provisions of this Section 5.10 shall survive
the Closing.

 

Purchaser’s Initials: WM

 

--------------------------------------------------------------------------------


 

5.11                           Amendment of Seller Due Diligence Materials;
Knowledge.  Notwithstanding anything to the contrary in this Agreement, Seller
shall have the right to amend and supplement the Seller Due Diligence Materials
provided pursuant to this Agreement from time to time prior to the Closing, and
shall so amend and supplement the Seller Due Diligence Materials at the Closing
before delivery of the Closing Documents to the extent that (i) such information
changes after the date of delivery of the Seller Due Diligence Materials as a
result of operation of the Property in accordance with the terms of this
Agreement, or (ii) Seller as of the date the Seller Due Diligence Materials were
delivered did not have knowledge of the matter being disclosed in such amendment
or supplement, in each case by providing a written copy of such amendment or
supplement to Purchaser.  Upon the notice and delivery to Purchaser of any
amended or supplemented Seller Due Diligence Materials pursuant to clause
(i) above, all obligations of the parties shall remain unchanged.  Upon notice
and delivery to Purchaser of any amended or supplemented Seller Due Diligence
Materials pursuant to clause (ii) above, Purchaser shall have ten (10) business
days to review such Seller Due Diligence Materials and to provide written notice
to Seller that it elects to terminate this Agreement, although Purchaser shall
only have the right to terminate this Agreement if the information contained in
the Seller Due Diligence Materials creates a previously undisclosed material
obligation for Purchaser or adversely impacts the Property in a previously
undisclosed material manner.

 

If Purchaser has knowledge prior to Closing of a breach of any representation or
warranty made by Seller in this Agreement and Purchaser nevertheless elects to
close this transaction, such representation or warranty by Seller with respect
to such matter shall be deemed to be modified to reflect such Purchaser’s
knowledge.  Purchaser acknowledges that any information and documents regarding
the Property that are provided to Purchaser are subject to the terms of
Section 5.10 herein, including without limitation the express disclaimers and
releases provided in Section 5.10.  Purchaser agrees that any disclosure by
Seller does not imply that Seller has disclosed all information concerning the
Conveyed Property nor does Purchaser have the right to infer such.  Purchaser
acknowledges that it has had the time and opportunity to conduct the due
diligence review and investigation that it deems necessary or appropriate with
regard to the purchase of the Conveyed Property.  Purchaser shall be deemed to
have accepted the Property in its “AS IS” and “WHERE IS” condition and “WITH ALL
FAULTS” without any obligation upon Seller to cure any circumstances or
conditions concerning the Property, unless specifically agreed otherwise in
writing.  The provisions of this Section 5.11 shall survive the Closing.

 

ARTICLE VI

Closing Matters

 

6.1                                 Closing, Default, Prorations and Expenses.

 

a.                                       Closing.  Subject to the conditions set
forth heretofore and hereinafter, the closing of this transaction (the
“Closing”) shall take place on the Closing Date.  The Closing shall be conducted
in a manner so that all documents and closing statements are executed in
counterpart by each of the parties, and delivered to the Title Company prior to
or on the Closing Date.  The obligation of Purchaser to close the transaction
contemplated herein is contingent upon title to the Property being shown to be
good and marketable, subject only to the Permitted Exceptions, and the Title
Company committing to issue a title policy in the form required hereunder and
all other conditions precedent to Closing having been satisfied.

 

--------------------------------------------------------------------------------


 

b.                                      Termination of Agreement; Default.  If
this Agreement is terminated solely due to Purchaser’s failure to perform or
close the transaction hereunder, except as permitted pursuant to the terms and
conditions hereof, then as Seller’s sole remedy and upon notice to Purchaser,
Seller may declare this Agreement terminated, and Escrow Agent shall pay over to
Seller the Earnest Money as liquidated damages, and thereupon the parties hereto
shall be relieved of all obligations hereunder.  If this Agreement is terminated
due to Seller’s failure to perform or close the transaction hereunder, then
Purchaser may sue for specific performance only, but not for damages.  The
remedies set forth in this Section shall be the sole and exclusive remedies of
the parties.

 

c.                                       Closing Costs.  Seller shall pay for
(i) the cost of recording the deed (including deed recording fees and/or any
other transfer taxes), (ii) one-half (1/2) of any escrow fees and costs,
(iii) the cost of obtaining the Title Commitment and the Owner’s Policy of title
insurance, and (iv) Seller’s attorneys’ fees.  Purchaser shall pay for all other
costs of Closing, including, without limitation, (i) one-half (1/2) of any
escrow fees, (ii) those costs, if any, related to financing (including any
mortgage intangibles tax or fee), (iii) environmental updates and surveys,
(iv) the costs of any endorsements to the Title Commitment and the Owner’s
Policy, (v) any costs of hydrology, water, and well reports, and (vi) and
Purchaser’s attorneys’ fees.

 

6.2                                 Adjustments and Prorations.  The matters,
revenues and expenses of the Conveyed Property shall be apportioned between
Seller and Purchaser or, where applicable, credited in total to a particular
party as of the Closing Date.  In connection therewith, Seller and Purchaser
shall jointly prepare a preliminary closing statement (“Preliminary Statement”),
which shall show the net amount due to Seller or Purchaser, as the case may be,
as a result of the adjustments and prorations set forth herein.  Escrow Agent,
for purposes of Closing, shall be entitled to rely upon the information set
forth in the Preliminary Statement.  As soon as practicable after the Closing
Date, but in no event later than the date which is sixty (60) days after the
Closing Date, Seller and Purchaser shall jointly prepare a final closing
statement (“Final Statement”) and reconcile any differences between the
Preliminary Statement and the Final Statement.

 

a.                                       Taxes.  All real and personal property
taxes and special assessment district fees shall be prorated as of the Closing
Date. If such taxes or special assessments for the tax year in which the Closing
occurs have not been finally determined on the Closing Date, then such taxes
shall be prorated on an estimated basis using the most current information
available.  When such taxes or special assessments have been finally determined,
the parties shall recalculate such prorations and any amount payable by Seller
or Purchaser shall be paid to the other party in accordance with the terms of
Section 6.5 below.  Certified, confirmed and ratified special assessment liens
imposed by public bodies prior to the Effective Date shall be the obligation of
the Purchaser. Additionally, Seller agrees to be responsible for all sales
taxes, withholding taxes, South Carolina lease taxes, intangible taxes, and
other taxes and assessments related to the Club Facilities arising prior to the
Closing Date.  Prior to Closing, Seller shall provide Purchaser with copies of
all South Carolina Gross Receipts Tax Returns (Form CRS-1) for each of the
twelve months preceding the Closing, together with evidence of payment of the
gross receipts tax due under those returns (the “Gross Receipts Tax
Information”.  A list of all outstanding taxes or special assessments related to
the Club Facilities is more particularly described in Exhibit 6.2(a).

 

--------------------------------------------------------------------------------


 

b.                                      Food and Beverages/Pro Shop
Inventory.                  All Food and Beverages and Pro Shop Inventory shall
be conveyed to Purchaser on the Closing Date at the Food and Beverages Cost and
Pro Shop Inventory Cost, respectively, which shall be in addition to the
Purchase Price.  A list of Food and Beverages and Pro Shop Inventory, along with
a list of Purchase Orders or other evidence of cost related to applicable Food
and Beverages items and Pro Shop Inventory items is attached hereto as
Exhibit 6.2(b).

 

c.                                       Telephone Numbers and Fax Numbers. 
Purchaser agrees to assume title to, payment for, and responsibility of the
telephone numbers and fax numbers related to the Club Facilities as of the
Closing Date and a list of all such items is more particularly described in
Exhibit 6.2(c) attached hereto.

 

d.                                      Utility Charges.  Utility charges for
telephone, gas, electricity, sewer, water, and other services shall not be
prorated to the extent that Seller can make arrangements for the rendering of
final bills based on meter readings as of the Closing Date.  Seller shall be
responsible for the payment as of the Closing Date of all bills for utility
charges up to and including the Closing Date.  To the extent that utility bills
cannot be rendered as of the Closing Date, such charges for the period through
the Closing Date shall be prorated as of the Closing Date based upon the most
recent available bills and readjusted on the basis of the actual bills as and
when received.  Upon such readjustment, the utility charges payable by Seller
and not paid by the Closing Date shall be promptly paid by Seller.  Any utility
deposits shall be transferred to Purchaser and credited to Seller as of the
Closing Date.

 

e.                                       Operating Expenses and Trade Accounts. 
Seller shall be responsible for all liabilities, obligations, operating expenses
and trade accounts related to the Club Facilities incurred by Seller (including
all charges and fees payable, if any, under the Club Contracts and all amounts,
if any, payable to third-party contractors and other parties for any additions,
alterations or improvements to the Club Facilities whether completed before or
to be completed after the Closing Date) up to the Closing Date (the “Payables”)
and a list of such Payables is attached hereto as Exhibit 6.2(e).  To the extent
the amounts of such items for which Seller is responsible are then known, Seller
shall pay such Payables as of the Closing Date for all Taxes, and any other
Payables, which if the same were not paid, would create a lien on the Club
Facilities or would materially adversely affect Purchaser’s ability to operate
the Club Facilities as they are currently being operated.  Seller shall pay all
other Payables in due course.  All liabilities, obligations, operating expenses
and trade accounts accruing after the Closing Date (“Post-Closing Expenses”)
which are not the responsibility of Seller as otherwise provided under this
Agreement shall be the responsibility of Purchaser.

 

f.                                         Rents.  All rentals under the Space
Leases (including fixed and percentage rents and charges in respect of
electricity, operating expenses and taxes) shall be prorated as of the Closing
Date if, as and when collected.  If there are any arrearages under the Space
Leases as of the Closing Date, any rents collected by Seller or Purchaser after
the Closing Date with respect to such Space Leases shall be applied first to
current rent due, second to any arrearages for the months after the calendar
month in which the Closing occurs, third to any arrearages for the calendar
month immediately preceding the calendar month in which the Closing occurs, and
fourth to any other arrearages.  Payments from Sellers for electricity,
operating expenses and taxes which are billed to Sellers in arrears or on an
estimated basis shall be prorated on such basis and readjusted if, as and when
such amounts are finally determined and collected.  Seller shall not receive a
credit at closing for any rents not actually received.

 

--------------------------------------------------------------------------------


 

g.                                      Employees.  Wages and fringe benefits of
Club Employees shall be prorated as provided in Section 6.3.

 

h.                                      Security Deposits; Banquets, Outings,
and League Play; Gift Certificates; Handicap Fees; Prepaid Membership Deposits;
Trade Outs.  Any sums held by Seller as a security deposit, if any, due to the
depositor, together with interest thereon, for the rental, use of or any
services relating to the Club Facilities (or any portion thereof), including,
without limitation, prepaid and unearned tee time, banquet, outing, league play,
locker or storage fees, and other deposits for periods after the Closing Date
(the “Security Deposits”), shall be paid over and assigned to Purchaser on the
Closing Date.  As between Purchaser and Seller, Purchaser shall assume all
obligations of Seller with respect to such Security Deposits actually assigned
over to and paid to Purchaser on the Closing Date.  Additionally, Purchaser
agrees to assume the Seller’s obligations under any (i) prepaid annual
membership deposits or dues (the “Prepaid Membership Deposits”) provided
Purchaser is given credit for such an amount on the Closing Date, (ii) handicap
fees paid in advance or gift certificates for future play on the Club Facilities
or food and beverage service at the Club Facilities provided Purchaser is given
credit for such an amount as of the Closing Date, and (iii) any trade outs or
other agreements whereby the Seller has agreed to provide certain services in
lieu of payment made by members, trade vendors, or other third-party payors
(“Trade-Outs”) provided such handicap fees, gift certificates, and Trade Outs
are disclosed in Exhibit 6.2(h).  A list of all Security Deposits and Prepaid
Membership Deposits along with a list of any related scheduled tee times,
banquets, outings, or league play and any gift certificates and Trade Outs is
attached hereto as Exhibit 6.2(h).

 

i.                                          Prepaid Expenses and Utilities
Security Deposits.  All expenses (including permit and inspection fees, license
fees, and regulatory fees) prepaid for periods after the Closing Date, and all
utilities security and other deposits paid by Seller to third parties for which
the right to the return of any such sums is transferred to Seller as of the
Closing Date (without any offsetting claim or liability) shall be credited to
Seller as of the Closing Date.  A list of such prepaid expenses is attached as
Exhibit 6.2(i).

 

j.                                          Cash.  All cash on hand in house
banks (including the general manager’s petty cash fund) on the morning of the
Closing Date shall not constitute Conveyed Property and, if Seller and Purchaser
so elect in writing, it shall become the property of Purchaser and the amount
thereof shall be credited to Seller at the Closing.

 

k.                                       Accounts Receivable.  All those
accounts receivable which were accrued and earned in connection with the
operation of the Club Facilities prior to the Closing Date (hereinafter
“Receivables”) shall be deemed the property of Seller and the right to collect
the Receivables retained by Seller. As of the Closing Date, the Seller shall
deliver to Purchaser a detailed list of all of said Receivables, and the list of
Receivables is more particularly described in Exhibit 6.2(k).  If the actual
amount of Receivables is not known on the Closing Date, the list shall be based
on the Receivables in existence on the most recent date prior to the Closing
Date that the Receivables may be practicably determined, and the list updated
after the Closing.  Irrespective of Seller’s ownership of the Receivables, for
ninety (90) days after the Closing, Purchaser shall provide appropriate notices
as to the Receivables to the parties who are obligated therefore and seek to
collect the same as part of normal billing and collection practices.  As funds
are received by Purchaser from each such party, Purchaser shall credit the
received funds first to

 

--------------------------------------------------------------------------------


 

the portion which constitutes a Receivable due Seller from such party by
remitting the same to Seller within ten (10) days of the end of each calendar
month.  At the end of the third full calendar month after the Closing (the
“Collection Period”), unless otherwise agreed by Purchaser and Seller, Purchaser
shall have no further obligation with respect to the Receivables and Seller
shall be solely responsible for all further collection activities related
thereto; provided, however, that should any payments expressly designated as a
payment related to a Receivable be received by Purchaser after the Collection
Period, 100% of such amounts shall be promptly remitted to Seller, and, provided
further, upon notice from Seller, Purchaser shall suspend the membership
privileges of any member whose Receivables account remains unpaid at the end of
the Collection Period until such time as that member’s Receivables account has
been satisfied.

 

l.                                          Member Deposits.  All deposits and
fees paid in advance in connection with the annual memberships shall be prorated
based on a calendar year ending December 31 (or such other applicable time
period if the calendar year is not the applicable period).  In addition,
anything to the contrary contained herein notwithstanding, Seller shall remit to
Purchaser at Closing the initiation fees and/or membership deposits received by
Seller from all persons who became members of the Club after June 30, 2008 and
prior to the Closing (the “New Members”) so long as the New Members are entitled
to receive from Purchaser a 100% credit for all sums paid as initiation fees or
membership deposits against amounts due for equity memberships in Purchaser
should the New Members elect to acquire equity memberships in Purchaser. 
Purchaser is not entitled to any credit for initiation fees paid on or before
June 30, 2008.

 

m.                                    Revenues.  All Revenues (excluding amounts
that are treated as Receivables in accordance with Section 6.2(k) above) from
the use and operation of the Club Facilities shall be prorated as of the Closing
Date.  Seller shall have the right to and shall receive an amount equal to any
Revenues accrued as of the Closing Date and not previously received by Seller,
and Purchaser shall have the right to and shall receive an amount equal to any
revenues relating to the Club Facilities for periods accruing from and after the
Closing Date and actually collected by the Seller prior to the Closing Date.

 

6.3                               Staff.

 

a.                                       Seller shall be responsible for paying
all wages and fringe benefits (including, but not limited to, accrued vacation
pay, sick pay and payroll taxes, and any employee incentive bonus programs)
through the Closing Date, and to the extent that any such Club Employees’ wages
and/or fringe benefits are not so paid by Seller prior to the Closing Date, then
such wages and/or fringe benefits for Club Employees who are rehired by
Purchaser on or after the Closing Date, upon such notice as is required below,
shall be apportioned as provided in this Agreement below.  Specifically,
(i) wages accrued as of the Closing Date shall be paid by Seller on or before
the Closing Date as if the Club Employees to which such wages relate were
terminated as of the Closing Date and not rehired by Purchaser (i.e., whether or
not the Club Employee is hired by Purchaser at or after the Closing Date),
(ii) fringe benefits (including, but not limited to, accrued vacation pay, sick
pay and payroll taxes) for any Club Employees who are rehired by Purchaser shall
be calculated and prorated for the benefit of Purchaser as of the Closing Date
and Purchaser shall assume the obligation to pay such fringe benefits thereafter
(e.g., if a Club Employee who is rehired by Purchaser were to receive 7 days of
vacation pay per year and Purchaser agrees to honor the accrued vacation
schedule for such employee as

 

--------------------------------------------------------------------------------


 

hereinafter set forth but the right to receive such 7 days of vacation pay did
not vest until after 1 year of service and such Club Employee had only been
employed for 6 months, an amount shall be prorated and credited to Purchaser
equal to one-half of such 7 days of vacation pay), although Seller agrees to
remain responsible for any payments which may have accrued prior to the Closing
Date for any employee incentive program, and (iii) fringe benefits (including,
but not limited to, accrued vacation pay, sick pay and payroll taxes) for any
Club Employees who are not rehired by Purchaser and that are vested as of the
Closing Date shall remain the responsibility of Seller, and Purchaser shall have
no obligation or liability of any nature whatsoever with respect thereto.  For
purposes of determining the proration credit to be given to Purchaser hereunder,
Purchaser shall provide Seller with a written list of all Club Employees that
Purchaser will rehire on or after the Closing Date no later than three
(3) business days prior to the Closing Date.  A list of all Club Employees is
attached hereto as Exhibit 6.3 and Purchaser agrees that it shall honor the
accrued vacation schedule for all Club Employees as more particularly described
in Exhibit 6.3.

 

b.                                      Seller shall terminate all Club
Employees as of the Closing Date.  Purchaser shall, before the Closing Date,
consider in good faith hiring each Club Employee desiring to be hired as of the
Closing Date and shall provide Seller with the list of Club Employees it intends
to rehire as provided in the last sentence of subsection (a) above.  Seller
agrees to cooperate with Purchaser so that Purchaser may distribute a letter or
other appropriate forms to Club Employees to determine if each such employee
wishes to apply to work for Purchaser at the Club Facility which employs such
Club  Employee after the Closing Date.  Such letter or other forms may request
that any Club  Employee wishing to be considered for employment agree to allow
Purchaser to review the Club Employee’s personnel file.  If Purchaser requests
access to the personnel files of the Club Employees, Seller agrees to allow
Purchaser to review such personnel files, subject to each Club Employee’s
written consent with Seller’s approval of the form thereof, and to permit the
transfer to Purchaser of the personnel files and medical files of any Club 
Employee offered employment by Purchaser, again subject to the written consent
of each affected Club  Employee.  Seller shall use its best efforts to have
dismissed with prejudice, prior to the Closing Date, any and all litigation
existing as of or arising after the Effective Date involving past or present
Club Employees and/or union or labor disputes.  In the event that Seller is not
successful in causing the dismissal of such litigation prior to the Closing
Date, then Seller shall indemnify and hold Purchaser harmless in accordance with
the applicable terms of this Agreement from and against any Loss that may be
incurred by, or asserted against, Purchaser after the Closing Date which
involves any matter relating to a past or present Club  Employee and/or union or
labor disputes concerning acts or omissions occurring prior to the Closing Date;
provided, however, Purchaser shall have the sole right, at Purchaser’s election,
after the Closing Date, to supervise and direct any such litigation and to use
counsel of Purchaser’s choosing (whether or not counsel for such litigation had
been retained by Seller prior to the Closing Date).  Nothing in this Agreement
shall require (a) Purchaser to assume any obligations under any employee benefit
plans currently maintained for Club Employees unless otherwise required by law
or (b) Purchaser or its management company to continue to employ any Club 
Employee hired by either of them for any specified period of time after the
Closing Date.

 

--------------------------------------------------------------------------------


 

6.4                                 General Proration Provisions.  All
prorations shall be made on the basis of the actual number of days of the month
which shall have elapsed as of the Closing Date and based upon the actual number
of days in the month and a three hundred sixty five (365) day year.  Purchaser
and Seller shall cause their respective representatives to make such
inventories, examinations and audits of the Club Facilities, Conveyed Property,
and of the books and records of the Club Facilities, as the parties may deem
necessary to make the adjustments and prorations required under this Article.
Based upon such audits and inventories, the Seller will prepare (with the
assistance and cooperation of Purchaser) and deliver on or before the Closing
Date, the closing statements setting forth the foregoing prorations and
adjustments.  The closing statements shall contain Purchaser’s and Seller’s best
good faith estimates of the amounts of the items requiring prorations and
adjustments pursuant to this Section.  Purchaser and Seller shall have the right
to approve the closing statements, which approval shall not be unreasonably
withheld or delayed.  The amount set forth on the closing statement shall be the
basis upon which the prorations and adjustments provided for herein shall be
made on the Closing Date.  The net proration amount shown on the closing
statement shall be paid, in cash, by Seller or Purchaser, as the case may be, to
the other on the Closing Date.

 

6.5                                 Post-Closing Date Adjustments.  Within sixty
(60) days following the Closing Date, Purchaser and Seller will cooperate in
preparing the Final Statement setting forth the final determination of all the
items including the closing statements.  In the event that, at any time, within
the said sixty (60) day period, either party discovers any items that should
have been included on the closing statements but were omitted therefrom, such
items shall be adjusted in the same manner as if their existence had been known
at the time of the preparation of the closing statement.  The foregoing
limitation shall not apply to any item which, by its nature, cannot be finally
determined within the time period specified (such as real property taxes);
provided, that, no further adjustments shall be made in any event beyond twelve
(12) months after the Closing Date.  The terms and provisions of this
Section 6.5 shall survive the Closing Date for a period of six (6) months after
the Closing Date.

 

6.6                                 Limitation on Assumption of Liabilities. 
The Seller shall transfer the Conveyed Property to the Purchaser free and clear
of all liens and encumbrances except the Permitted Exceptions and without any
assumption of liabilities and obligations by Purchaser except as specifically
set forth herein.  Purchaser shall not, by virtue of its purchase of the
Property, assume or become responsible for any liabilities or obligations of the
Seller, unless it expressly agrees to do so in writing.

 

6.7                                 Closing Documents.

 

a.                                       Seller and Purchaser agree to execute
and deliver to each other such documents at Closing as are reasonably required
by Seller and Purchaser to close this transaction, including the following
enumerated documents, all of which documents shall be subject to the reasonable
approval of counsel for Seller and Purchaser and shall be executed by Seller and
Purchaser and affiliated parties, as applicable (the “Closing Documents”):

 

i.                                          Special Warranty Deed(s) for the
Conveyed Property (the “Deed”), by each of GTA and Stonehenge, in the form more
particularly described in Exhibit D attached hereto and made a part hereof;

 

--------------------------------------------------------------------------------


 

ii.                                       To the extent that a new survey shows
any variance from the surveys referenced in Exhibit A, Quit Claim Deed(s) with
description conforming to any new survey,

 

iii.                                    A Bill of Sale and Assignment (the “Bill
of Sale”), by Seller, in the form more particularly described in Exhibit F
attached hereto and made a part hereof, transferring all of Seller’s Tangible
Personal Property located on the Property;

 

iv.                                   An Assignment of Intangible Property (the
“Assignment of Intangible Property”), by Seller, in the form more particularly
described in Exhibit G attached hereto and made a part hereof, transferring all
of Seller’s Intangible Property related to the Property;

 

v.                                      If necessary, the Right of Occupancy and
Management Agreement executed by the holder of the Liquor Licenses at the Club
Facilities and Purchaser (or its permitted assigns);

 

vi.                                   A Certificate of Exemption (FIRPTA
Affidavit);

 

vii.                                Execute and deliver to Purchaser and the
Title Company an Owner’s Affidavit in sufficient form and substance so as to
allow the Title Company to remove the “gap” exception, the mechanic’s lien
exception and parties-in-possession exception from the Title Policy and a
Warranty, Indemnification and Hold Harmless Agreement against any and all
claims, liens or encumbrances on account of any of the same;

 

viii.                             Execute and deliver instruments reasonably
satisfactory to Purchaser and the Title Company reflecting the proper power,
good standing and authorization for the sale of the Property from Seller to
Purchaser and the execution and delivery of all documents hereunder;

 

ix.                                     An Assignment of Club Documents (the
“Assignment of Club Documents”), by each of GTA and Stonehenge, in the form more
particularly described in Exhibit N attached hereto and made a part hereof;

 

x.                                        A South Carolina Department of Revenue
tax compliance certificate as to Seller’s payment of all taxes then due and
payable, dated within thirty (30) days prior to Closing, and

 

xi.                                     Such other documents as may be
reasonably necessary to effectuate the provisions of this Agreement.

 

ARTICLE VII

Risk of Loss/Casualty/Condemnation

 

7.1                                 Condemnation and Casualty.  Seller shall
promptly notify Purchaser of any condemnation proceeding filed or any casualty
to the Conveyed Property occurring prior to Closing.

 

--------------------------------------------------------------------------------


 

a.                                       Condemnation.  If any condemnation
proceeding filed prior to the Closing may result in the loss of all or any
portion of the Club Facilities, then this Agreement shall, at Purchaser’s sole
election, either (i) continue in effect without modification of the terms
thereof, in which event, upon the Closing, Purchaser shall be entitled to any
compensation, awards, or other payments or relief resulting from such
condemnation proceeding, or (ii) terminate by Purchaser’s written notice to
Seller delivered within five (5) days after receipt by Purchaser of notice of
such condemnation and all obligations, duties, rights and entitlements of Seller
and Purchaser shall terminate.

 

b.                                      Casualty.  In the event of fire,
casualty or any other damage of any kind whatsoever (insured or uninsured) to
the Conveyed Property which (i) would cost $100,000 or more to repair, replace
or remediate, or (ii) would require either or both of the golf courses to be
closed for three (3) or more days to repair such damage, Purchaser may upon
written notice to Seller terminate this Agreement, and all obligations, duties,
rights and entitlements of Seller and Purchaser shall terminate.  If Purchaser
proceeds to purchase the Conveyed Property after the occurrence of any such
casualty (either because Purchaser had no right to terminate hereunder or
because Purchaser does not elect to terminate this Agreement), then Seller shall
assign all available insurance proceeds to Purchaser and Seller shall pay all
applicable insurance deductibles and the parties shall proceed to the Closing
pursuant to the terms and conditions hereof, without modification of the terms
of this Agreement or the Purchase Price.

 

ARTICLE VIII

Indemnification

 

8.1                                 Indemnification by Seller. Seller shall
indemnify and hold harmless the Purchaser and its affiliates, and each of their
respective shareholders, members, partners, trustees, directors, officers,
employees, attorneys, accountants, consultants, and agents, and the successors,
assigns, legal representatives, heirs, devisees and donees of each of the
foregoing (collectively, the “Purchaser Indemnitees”) from and against any
actual (and not contingent) liability, damage (but expressly excluding any
consequential and punitive damages), loss, cost or expense, including, without
limitation, reasonable attorneys fees and expenses and court costs
(collectively, “Losses”) incurred (i) after the Closing to the extent resulting
from (a) any inaccuracy or untruth of any representations or warranties made by
Seller in this Agreement, and (b) the breach by Seller of any of its covenants
or obligations under this Agreement which expressly survive the Closing, or
(ii) after the termination of this Agreement to the extent resulting from the
breach by Seller of any of its covenants or obligations under this Agreement
which expressly survive such termination.

 

8.2                                 Indemnification by Purchaser.  Purchaser
shall indemnify and hold harmless the Seller and its affiliates, and each of
their respective shareholders, members, partners, trustees, directors, officers,
employees, attorneys, accountants, consultants, and agents, and the successors,
assigns, legal representatives, heirs, devisees and donees of each of the
foregoing (collectively, the “Seller Indemnitees”) from and against any Losses
as defined above incurred (i) after the Closing to the extent resulting from
(a) any inaccuracy or untruth of any representations or warranties made by
Purchaser in this Agreement, or (b) the breach by Purchaser of any of its
covenants or obligations under this Agreement which expressly survive the
Closing, or (ii) after the termination of this Agreement to the extent resulting
from the breach by Purchaser of any of its covenants or obligations under this
Agreement which expressly survive such termination.

 

--------------------------------------------------------------------------------


 

8.3                                 Limitations and Other Provisions Related to
Indemnification Obligations

 

a.                                       Survival of Representations and
Warranties. The representations, warranties and covenants of Seller and the
representations and warranties of Purchaser under this Agreement shall survive
the Closing and the delivery of the Deed until the date that is six (6) months
from the date of Closing (the “Survival Period”).

 

8.4                                 Indemnification Procedure.

 

a.                                       Notice of Indemnification Claim.  If
any of the Seller Indemnitees or Purchaser Indemnitees (as the case may be)
(each, an “Indemnitee”) is entitled to indemnification under Section 8.1 or 8.2
(each, an “Indemnification Claim”), the Party required to provide
indemnification to such Indemnitee (the “Indemnitor”) shall not be obligated to
indemnify and hold harmless Indemnitee unless and until such Indemnitee provides
written notice to such Indemnitor after such Indemnitee has actual knowledge of
any facts or circumstances on which such Indemnification Claim is based or a
third-party claim is made on which such Indemnification Claim is based,
describing such facts and circumstances or third-party claim with respect to
such Indemnification Claim. Notwithstanding the foregoing or anything else to
the contrary in this Agreement, (i) to the extent any Indemnitee is seeking
indemnification for a breach of any representations or warranties, the
Indemnitee shall be entitled to indemnification only for those matters as to
which the Indemnitee has given written notice to the Indemnitor prior to the
expiration of the applicable Survival Period, and (ii) an Indemnitee shall not
be entitled to indemnification to the extent such Indemnitee’s failure to
reasonably notify the Indemnitor within a reasonable period in accordance with
this Section increases the amount of the indemnification obligation of the
Indemnitor or prejudices the Indemnitor’s ability to defend against any
third-party Claim on which such Indemnification Claim is based.

 

b.                                      Resolution of Indemnification Claim Not
Involving Third-Party Claim. If the Indemnification Claim does not involve a
third-party claim and is disputed by the Indemnitor, the dispute shall be
resolved by litigation or other means as the Parties otherwise may agree in
writing.

 

c.                                       Resolution of Indemnification Claim
Involving Third-Party Claim. If the Indemnification Claim involves a third-party
Claim, the Indemnitor shall have the right (but not the obligation) to assume
the defense of such third-party claim, at its cost and expense, and shall use
good faith efforts consistent with prudent business judgment to defend such
third-party claim, provided that (i) the counsel for the Indemnitor who shall
conduct the defense of the Third-Party Claim shall be reasonably satisfactory to
the Indemnitee (unless selected by Indemnitor’s insurance company), (ii) the
Indemnitee, at its cost and expense, may participate in, but shall not control,
the defense of such third-party claim, and (iii) the Indemnitor shall not enter
into any settlement or other agreement which requires any performance by the
Indemnitee, other than the payment of money which shall be paid by the
Indemnitor. The Indemnitee shall not enter into any settlement agreement with
respect to the Indemnification Claim, without the Indemnitor’s prior written
consent, which consent may be withheld in Indemnitor’s sole

 

--------------------------------------------------------------------------------


 

discretion. If the Indemnitor elects not to assume the defense of such
third-party claim, the Indemnitee shall have the right to retain the defense of
such Third-Party Claim and shall use good faith efforts consistent with prudent
business judgment to defend such Third-Party Claim in an effective and
cost-efficient manner.

 

d.                                      Accrual of Indemnification Obligation.
Notwithstanding anything to the contrary in this Agreement, the Indemnitee shall
have no right to indemnification against the Indemnitor for any Indemnification
Claim which (i) does not involve a third-party claim but is disputed by
Indemnitor until such time as such dispute is resolved by court order, written
agreement or other means as the parties otherwise may agree in writing, or
(ii) which involves a third-party claim until such time as such third-party
claim is concluded, including any appeals with respect thereto.

 

e.                                       Exclusive Remedy. Except for claims
based on fraud, the indemnification provisions in this Agreement shall be the
sole and exclusive remedy of any Indemnitee with respect to any claim for Losses
arising from or in connection with this Agreement.

 

f.                                         Liability under Deed.  Purchaser
agrees that if Purchaser has any right or claim against Seller pursuant to the
warranties in the Deed delivered by Seller to Purchaser, Purchaser shall first
assert its claim against the Title Company pursuant to the Title Policy prior to
bringing any claim or action against Seller in respect of such warranties.

 

ARTICLE IX

Miscellaneous

 

9.1                                 Liquor Licenses.  Seller will cooperate in
all reasonable respects (which shall include, without limitation, supplying
information known to Seller and execution of such reasonable documents as may be
legally required) with Purchaser in connection with Purchaser’s application (the
“Liquor Applications”) for alcoholic beverage licenses (the “Liquor Licenses”). 
Purchaser shall diligently and in good faith proceed with the Liquor
Applications to secure Liquor Licenses to be effective from and after the
Closing Date. On or before the Closing Date, Seller shall execute such written
agreements, statements and/or forms as may be reasonably required to terminate
Seller’s Liquor Licenses.  The terms of this Section 9.1 shall survive the
Closing Date.

 

9.2                                 Notice.  Notices hereunder shall be deemed
properly delivered when and if personally delivered, sent by (a) facsimile,
(b) a nationally recognized overnight delivery service (e.g. FedEx, UPS
Overnight Delivery, or Airborne), or (c) registered or certified mail, return
receipt requested, postage prepaid, to the parties as set forth below (notices
being deemed given when so deposited in the U.S. Mail).  If Notice is sent to
Seller at the address stated above, a copy of the notice must also be sent to
Seller’s attorney: Charles Dibble, Esquire, Dibble Law Offices, 1331 Park
Street, Suite 200, Columbia, South Carolina 29201-3111 (Mail: P.O. Drawer 1240,
Columbia, SC 29202-1240), Telephone: 803-254-0307, Fax: 866-253-0458, email . 
If Notice is sent to Purchaser at the address stated above, a copy of the notice
must also be sent to Purchaser’s attorney:  Edward G. Menzie, Esquire, Nexsen
Pruet, LLC, 1230 Main Street, Suite 700, Columbia, South Carolina, 29201-6220
(Mail: P.O. Drawer 2426, Columbia, SC 29202-2426), Telephone 803-771-8900, Fax
803-727-1479, email .

 

--------------------------------------------------------------------------------


 

9.3                                 Broker’s Commission.  Seller represents that
it has not engaged or utilized any real estate broker, salesman, agent, or
finder in connection with this transaction, and that there is no broker’s
commission or any other fee due and owing with respect to the transaction
contemplated hereby.  Purchaser represents that it has not engaged or utilized a
real estate broker, salesman, agent, or finder in connection with this
transaction, and Purchaser represents that there is no broker’s commission or
any other fee due and owing with respect to the transaction contemplated
hereby.  Each party hereby agrees to indemnify and hold the other harmless from
any other claim for a commission or fee by any party arising out of or resulting
from an agreement with the indemnifying party.

 

9.4                                 [Reserved]

 

9.5                                 Confidentiality Agreement.  Seller and
Purchaser are parties to that certain Confidentiality Letter Agreement, dated
August 1, 2008 (the “Confidentiality Agreement”).  Upon full execution of this
Agreement, the parties shall continue to be bound by the Confidentiality
Agreement except as follows:

 

(a)                                  Purchaser may disclose the terms of this
Agreement as deemed necessary or appropriate to make a full disclosure to the
Members of the Club and prospective Members, their advisors and representatives
(collectively, the “Offerees”) in connection with the offering of membership
interests in Purchaser or an affiliated entity that is anticipated to take title
to the Club Facilities.

 

                                               
(b)                                 Purchaser may provide to Offerees
information of a general nature regarding the Club Facilities deemed material to
Offerees in order for Offerees to make an informed decision to participate in
the offering, including Purchaser’s business plan for acquisition and operation
of the Club Facilities; provided, however, Seller shall be provided with the
proposed disclosure information in advance and approves the use thereof, with
such approval not to unreasonably be withheld.

 

(c)                                  A clear disclaimer shall be contained in
any written materials provided to Offerees that:

 

(i)                                     Seller is not in any way responsible for
the accuracy of any information provided by Purchaser to Offerees; and

 

(ii)                                  Seller is not directly or indirectly
involved in any offering of any nature conducted by Purchaser.

 

(d)                                 In addition to the disclaimer referenced
above, all subscriptions for interests executed by Offerees shall expressly
state that the subscriber acknowledges and agrees that Seller has no involvement
or participation whatsoever in any activities of Purchaser and Seller has no
responsibility for the accuracy of any information provided to Offerees.

 

(e)                                  All information disclosed to Offerees shall
be as generic as possible so as to minimize divulging information protected by
the Confidentiality Agreement yet still make a full disclosure of all material
facts related to acquisition and operation of the Club Facilities.

 

--------------------------------------------------------------------------------


 

(f)                                    If any detailed disclosure of information
protected by the Confidentiality Agreement is requested by Purchaser to permit
Purchaser to satisfy its disclosure obligations to Offerees generally, Seller
shall not unreasonably withhold consent to Purchaser’s requests so long as the
language of the proposed disclosure minimizes any adverse consequences to Seller
should Purchaser not acquire the Club Facilities.

 

(g)                                 Nothing herein is intended to prevent
Purchaser from providing pertinent but otherwise confidential information to
prospective investors provided each Offeree first signs a confidentiality
agreement embracing the terms and conditions of this Section 9.5.

 

9.6                                 [Reserved].

 

9.7                                 Backup Offers.  Subject to the rights of the
Purchaser as described in this Agreement, Seller shall have the right to
discuss, negotiate and accept backup offers for the purchase of the Conveyed
Property with third-parties in the event Purchaser and Seller do not proceed to
Closing hereunder.

 

9.8                                 Miscellaneous.

 

a.                                       Applicable Law.  This Agreement and all
questions of interpretation, construction and enforcement hereof, and all
controversies hereunder, shall be governed by the applicable statutory and
common law of the State of South Carolina.

 

b.                                      Partial Invalidity.  In the event any
term or provision of this Agreement shall be held illegal, unenforceable or
inoperative as a matter of law, the remaining terms and provisions of this
Agreement shall not be affected thereby, but each such term and provision shall
be valid and shall remain in full force and effect.

 

c.                                       Assignment.  Purchaser may assign this
Agreement to any entity in which Purchaser or an affiliate of Purchaser is a
partner, shareholder, officer, director, trustee or beneficiary (including a
nonprofit corporation in which the existing members of the Club may become
members), but in the event of such an assignment, Purchaser shall not be
released from any liability hereunder for any misrepresentation made or breach
of any covenant contained in this Agreement occurring prior to the Closing.

 

d.                                      Entire Agreement.  This Agreement
embodies the entire agreement between the parties hereto and supersedes any and
all prior agreements and understandings, written or oral, formal or informal. 
No modifications or amendments to this Agreement, of any kind whatsoever, shall
be a made or claimed by Seller or Purchaser, and no notices of any extension,
change, modification or amendment made or claimed by Seller or Purchaser (except
with respect to permitted waives of conditions by Purchaser) shall have any
force or effect whatsoever unless the same shall be endorsed in writing and
fully signed by Seller and Purchaser.  This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that it may have been prepared by counsel for one of the parties, it being
recognized that both Seller and Purchaser have contributed substantially and
materially to the preparation of this Agreement.

 

--------------------------------------------------------------------------------


 

e.                                       Incorporation of Recitals;
Counterparts; Captions.  This Agreement may be executed in counterparts, each of
which shall be deemed an original.  The captions are for convenience of
reference only and shall not affect the construction to be given any of the
provisions hereof.  The Recitals set forth at the beginning of this Agreement
are incorporated herein and made a part hereof.

 

f.                                         Waivers; Extensions.  No waiver or
any breach of any agreement or provisions herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof or of any other agreement
or provisions herein contained.  No extension of time for performance of any
obligations or acts shall be deemed an extension of the time for performance of
any other obligations or acts.

 

g.                                      Time.  Time is of the essence of this
Agreement.

 

h.                                      Attorneys’ Fees.  In the event of any
litigation arising out of this Agreement or the transaction contemplated
hereunder, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ fees and costs, both at the trial and appellate
levels.

 

i.                                          Exhibits.  All Exhibits attached
hereto are incorporated herein by reference as if fully set forth herein;
provided, however, in the event that at the time of the execution of this
Agreement any of the Exhibits to be attached are incomplete, the parties shall
use their best efforts to complete such Exhibits at the earliest possible date,
but in any event such Exhibits shall be completed and attached to this Agreement
prior to ten (10) business days after the Effective Date.  If any Exhibits are
subsequently changed by the mutual written agreement of the parties, the
Exhibits shall be modified to reflect such change or changes and initialed by
the parties.

 

j.                                          Indemnification Limitation.  To the
extent, if at all, Article 8  is applicable to any agreement to indemnify,
defend and hold harmless set forth in this Agreement, such agreement and
obligation shall not extend to liability, claims, damages, losses or expenses,
including attorneys fees, arising out of (a) the preparation or approval of
maps, drawings, opinions, reports, surveys, change orders, designs or
specifications by the indemnitee, or the indemnitee’s agents or employees; or
(b) the giving or the failure to give directions or instructions by the
indemnitee, or the indemnitee’s agents or employees, where such  giving or
failure to give  directions or instructions is the primary cause of bodily
injury or death to persons or damage to or loss of property.

 

k.                                       Alternate Dispute Resolution.  If a
dispute, controversy or claim (whether based upon contract, tort, statute,
common law, or otherwise) (collectively a “Dispute”) arises from or relates
directly or indirectly to the subject matter of this Agreement, and if the
Dispute cannot be settled within ten(10) days through direct discussions between
the parties, the parties shall first endeavor to resolve the Dispute by
immediately participating in a mediation administered by a mediator selected by
mutual agreement of the parties who shall be guided by the Commercial Dispute
Resolution Procedures, including Mediation and Arbitration Rules, as amended, of
the American Arbitration Association (the “Commercial Arbitration Rules”),
before resorting to arbitration.  Thereafter, if any Disputes remain after the
mediation, such Disputes

 

--------------------------------------------------------------------------------


 

shall be promptly resolved by binding arbitration administered by arbitrators
with the qualifications set forth below selected by mutual agreement of the
parties.  The selected arbitrators shall be guided by applicable provisions of
the Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s), after the review rights set forth below have been exhausted, may
be entered in any court having jurisdiction.  The arbitration proceedings shall
be conducted in Columbia, South Carolina on an expedited basis before a neutral
arbitrator (or multiple arbitrators if called for by the Commercial Arbitration
Rules).  Each arbitrator shall be an attorney with excellent academic and
professional credentials, who (i) is an active member of the Bar of the State of
South Carolina, (ii) has been actively engaged in the practice of corporate and
commercial law for at least fifteen (15) years, and (iii) has substantial
experience in legal matters which are the subject of this Agreement.  Any
attorney who serves as an arbitrator shall be compensated at a rate equal to his
or her current regular hourly billing rate if he or she is currently
practicing.  Upon the request of either party, the arbitrator’s(s’) award shall
include findings of fact and conclusions of law provided that such findings may
be in summary form.  Either party may seek review of the arbitrator’s(s’) award
before an arbitration review panel comprised of three arbitrators qualified in
the same manner as the initial arbitrator(s) (as set forth above) selected by
mutual agreement.  The right of review shall be deemed waived unless requested
in writing within ten (10) days of the receipt by the party seeking review of
the initial arbitrator’s(s’) award.  The arbitration review panel shall be
entitled to review all findings of fact and conclusions of law in whatever
manner it deems appropriate and may modify the award of the initial
arbitrator(s) in its discretion. The prevailing party in any arbitration
proceeding shall be entitled to an award of all reasonable out-of-pocket costs
and expenses (including attorneys’ and arbitrators’ fees) related to the entire
arbitration proceeding (including review if applicable).  Upon request of either
party, the arbitrator(s) may require that the subject arbitration proceedings be
kept confidential and no party shall disclose or permit the disclosure of any
information produced or disclosed in the arbitration proceedings until the award
is final.  A party shall not be prevented from seeking temporary injunctive
relief before a court of competent jurisdiction in an emergency or other exigent
situation, but responsibility for resolution of the Dispute shall be
appropriately transferred to the arbitrator(s) upon appointment in accordance
with the provisions hereof.  If the parties fail to select any required mediator
or arbitrator by mutual agreement within five (5) days after a written request
for final selection is made by either party to the other, either party may
promptly request such appointment by the Chief Administrative Judge for the
Fifth Judicial Circuit of the South Carolina Circuit Court, which appointment
shall be binding on all parties.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

WITNESSED:

 

“SELLER”

 

 

 

 

 

 

 

GOLF TRUST OF AMERICA, L.P. a Delaware

 

 

limited partnership

 

 

 

 

 

 

 

By: GTA GP, Inc., a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/Michael C. Pearce

 

 

Name:  Michael C. Pearce

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

Dated:

September 26, 2008

 

 

 

 

 

 

 

 

GTA STONEHENGE, LLC,

 

 

 

a South Carolina limited liability company

 

 

 

 

 

 

By:

/s/Michael C. Pearce

 

 

Name:  Michael C. Pearce

 

 

 

Title: Manager

 

 

 

 

 

 

Dated:

September 26, 2008

 

 

 

 

 

 

 

 

“PURCHASER”

 

 

 

 

 

 

 

WCWW COMMITTEE, LLC,

 

 

 

a South Carolina limited liability company

 

 

 

 

 

 

By:

/s/William A. McDougall

 

 

Name:  William A. McDougall

 

 

 

Title: President

 

 

 

 

 

 

Dated:

September 26, 2008

 

--------------------------------------------------------------------------------


 

SCHEDULE OF EXHIBITS

 

Exhibit A

 

–

 

Legal Description

 

 

 

 

 

Exhibit B

 

–

 

List of Tangible Personal Property

 

 

 

 

 

Exhibit C

 

–

 

List of Intangible Personal Property

 

 

 

 

 

Exhibit D

 

–

 

Form of Deed

 

 

 

 

 

Exhibit E

 

–

 

[reserved]

 

 

 

 

 

Exhibit F

 

–

 

Form of Bill of Sale and Assignment

 

 

 

 

 

Exhibit G

 

–

 

Form of Assignment of Intangible Property

 

 

 

 

 

Exhibit H

 

–

 

List of Excluded Assets

 

 

 

 

 

Exhibit I

 

–

 

List of Permits

 

 

 

 

 

Exhibit J

 

–

 

List of Space Leases

 

 

 

 

 

Exhibit K

 

–

 

List of Club Contracts

 

 

 

 

 

Exhibit L

 

–

 

List of Members and Their Use Rights

 

 

 

 

 

Exhibit M

 

–

 

[reserved]

 

 

 

 

 

Exhibit N

 

–

 

Assignment of Club Documents

 

 

 

 

 

Exhibit 2.2

 

–

 

List of Excluded Obligations

 

 

 

 

 

Exhibit 5.1(b)

 

–

 

List of Pending or Threatened Litigation or Condemnation Matters

 

 

 

 

 

Exhibit 5.1(i)

 

–

 

Employee Claim Schedule

 

 

 

 

 

Exhibit 5.1(k)

 

 

 

Work which may give rise to Mechanic’s, Materialman’s or Other Liens.

 

 

 

 

 

Exhibit 5.4(c)

 

–

 

Patron Property Inventory

 

 

 

 

 

Exhibit 6.2(a)

 

–

 

List of Outstanding Taxes Related to the Club Facilities

 

 

 

 

 

Exhibit 6.2(b)

 

–

 

List of Food and Beverages and Purchase Orders Related to Food and Beverages;
Pro Shop Inventory and Pro Shop Inventory Cost

 

 

 

 

 

Exhibit 6.2(c)

 

–

 

List of Telephone Numbers

 

 

 

 

 

Exhibit 6.2(e)

 

–

 

List of Club Payables

 

 

 

 

 

Exhibit 6.2(h)

 

–

 

List of Security Deposits, Banquets, Outings, and League Play; Handicap Fees;
Gift Certificates; and Trade-Outs

 

 

 

 

 

Exhibit 6.2(i)

 

–

 

List of Prepaid Expenses and Utility Deposits

 

 

 

 

 

Exhibit 6.2(k)

 

–

 

List of Club Receivables

 

 

 

 

 

Exhibit 6.3

 

–

 

List of Club Employees; Accrued Vacation for Club Employees

 

--------------------------------------------------------------------------------